In an action to rescind a separation agreement, the defendant husband appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), entered February 18, 2000, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Judicial review of separation agreements is to be exercised sparingly, with a goal of encouraging parties to settle their differences on their own (see, Christian v Christian, 42 NY2d 63). A party seeking to set aside a separation agreement which is fair on its face must prove fraud, duress, overreaching, or that the agreement is unconscionable (see, Christian v Christian, supra; Wilson v Neppell, 253 AD2d 493; Abrams v Abrams, 240 AD2d 445). The defendant made a prima facie showing that the plaintiff is not entitled to set aside the separation agreement (see, Cohen v Cerier, 243 AD2d 670; Giurdanella v Giurdanella, 226 AD2d 342; Gaines v Gaines, 218 AD2d 683; Middleton v Middleton, 174 AD2d 655; Greenfield v Greenfield, 147 AD2d 440; Anonymous v Anonymous, 137 AD2d 739; Most v Monti, 91 AD2d 606). In opposition, the plaintiff failed to demonstrate the existence of any triable issue of fact. Accordingly, the defendant is entitled to summary judgment. Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.